                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZTE (USA) INC.,                                    Case No. 18-cv-06185-HSG
                                   8                    Plaintiff,                          ORDER DENYING ADMINISTRATIVE
                                                                                            MOTION TO SEAL
                                   9             v.
                                                                                            Re: Dkt. No. 106
                                  10     AGIS SOFTWARE DEVELOPMENT LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff ZTE (USA) Inc.’s administrative motion to file under

                                  14   seal portions of Plaintiff’s Motion to Supplement the Record and the Declaration of Bradford C.

                                  15   Schulz in support of the Motion to Supplement, as well as Exhibits 1 and 2 to the Declaration of

                                  16   Bradford C. Schulz in their entirety. See Dkt. No. 106. For the reasons articulated below, the

                                  17   Court DENIES Plaintiff’s motion.

                                  18     I.   LEGAL STANDARD
                                  19          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  20   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010). “This standard

                                  21   derives from the common law right ‘to inspect and copy public records and documents, including

                                  22   judicial records and documents.’” Id. (quoting Kamakana v. City & Cnty. of Honolulu, 447 F.3d

                                  23   1172, 1178 (9th Cir. 2006)). “[A] strong presumption in favor of access is the starting point.”

                                  24   Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this strong presumption, the

                                  25   party seeking to seal a document attached to a dispositive motion must “articulate compelling

                                  26   reasons supported by specific factual findings that outweigh the general history of access and the

                                  27   public policies favoring disclosure, such as the public interest in understanding the judicial

                                  28   process” and “significant public events.” Id. at 1178–79 (quotations omitted).
                                   1          However, documents attached to non-dispositive motions are not subject to the same

                                   2   strong presumption of access. See id. at 1179. Because such records “are often unrelated, or only

                                   3   tangentially related, to the underlying cause of action,” parties moving to seal must meet the lower

                                   4   “good cause” standard of Federal Rule of Civil Procedure 26(c). Id. at 1179–80 (quotations

                                   5   omitted). This requires only a “particularized showing” that “specific prejudice or harm will

                                   6   result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307

                                   7   F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm,

                                   8   unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman Indus.,

                                   9   Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotations omitted).

                                  10    II.   DISCUSSION
                                  11          Because the documents Plaintiff seeks to seal relate to a non-dispositive motion, the Court

                                  12   will apply the lower good cause standard. Plaintiff seeks to file under seal Exhibits 1 and 2 to the
Northern District of California
 United States District Court




                                  13   Declaration of Bradford C. Schulz in their entirety, as well as the portions of Plaintiff’s Motion to

                                  14   Supplement the Record and the Declaration of Bradford C. Schulz in support of the Motion to

                                  15   Supplement that discuss those exhibits. See Dkt. No. 106. The only basis Plaintiff proffers for

                                  16   sealing is that the exhibits “contain information that has been designated “RESTRICTED –

                                  17   ATTORNEYS’ EYES ONLY” by Defendant AGIS Software Development, LLC (“AGIS”). See

                                  18   id. at 1. Plaintiff’s declaration in support of the motion repeats this same explanation. See Dkt.

                                  19   No. 106-1, ¶¶ 2–5. Defendant did not file a declaration establishing that Exhibits 1 and 2, and the

                                  20   motion and declaration that refer to them, are sealable within four days of Plaintiff’s motion as

                                  21   required under Civil Local Rule 79-5(e)(1). Instead, as part of Plaintiff’s motion to seal, the

                                  22   parties included a document styled “Joint Stipulation regarding Administrative Motion for Filing

                                  23   under Seal,” which states that the parties agree to seal these documents. See Dkt. No. 106-2.

                                  24          The Court finds that Plaintiff’s cursory justification that the documents were designated

                                  25   confidential and the parties “joint stipulation” agreeing to seal the documents do not adequately

                                  26   establish a “particularized showing” of “specific prejudice or harm.” See Phillips, 307 F.3d at

                                  27   1210–11 (quotation omitted); see also Fed. R. Civ. P. 26(c). As Civil Local Rule 79-5(d)(1)(A)

                                  28   explains, “[r]eference to a stipulation or protective order that allows a party to designate certain
                                                                                          2
                                   1   documents as confidential is not sufficient to establish that a document, or portions thereof, are

                                   2   sealable.” “Confidential” is merely the parties’ initial designation of confidentiality to establish

                                   3   coverage under the stipulated protective order. See Verinata Health, Inc. v. Ariosa Diagnostics,

                                   4   Inc., No. 12-cv-05501-SI, 2015 WL 5117083, at *5 (N.D. Cal. Aug. 31, 2015). Thus, Plaintiff’s

                                   5   motion does not comply with Civil Local Rule 79-5, and the Court finds no basis to seal the

                                   6   requested documents.

                                   7   III.     CONCLUSION
                                   8            The Court therefore DENIES Plaintiff’s motion. Pursuant to Civil Local Rule 79-5(f)(2),

                                   9   Plaintiff may file unredacted versions of the motion, declaration, and exhibits, or Plaintiff may file

                                  10   a new motion to seal, within seven days of this order according to the requirements discussed

                                  11   above.

                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 10/15/2019

                                  14                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
